UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7233



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SONIA LORRANE HARRIS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-00-234, CR-00-235, CR-00-236, CA-01-800-1)


Submitted:   November 7, 2002          Decided:     November 14, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sonia Lorrane Harris, Appellant Pro Se. Paul Alexander Weinman,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM

     Sonia L. Harris seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on her motion to vacate, set aside, or correct sentence

filed under 28 U.S.C. § 2255 (2000).        An appeal may not be taken in

a proceeding under § 2255 unless a circuit justice or judge issues

a certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).

When, as here, a district court dismisses a § 2255 motion on the

merits, a certificate of appealability will not issue unless the

appellant can make “a substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).               We have

reviewed the record and conclude for the reasons stated by the

district court that Harris has not made the requisite showing. See

United States v. Harris, Nos. CR-00-234; CR-00-235; CR-00-236; CA-

01-800-1   (M.D.N.C.   filed   May   2,    2002;   entered   May   3,    2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   DISMISSED




                                     2